DETAILED ACTION
Applicant: XIONG, Kun; WANG; XueJun; VON DRASEK, William A.; & DAVIS, Brandon
Assignee: Ecolab USA Inc. 
Attorney: Pamela J. RUSCHAU (Reg. No.: 34,242)
Filing: Non-Provisional Application filed 23 October 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.

Priority
The instant application claims priority to Prov. App. 62/925,430 filed 24 October 2019.

Information Disclosure Statement
The information disclosure statements (IDSs) filed 10/23/2020, 12/16/2020, & 03/04/2021 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 include the phrase “analyzing deposit within a fluid handling system” and further claims a system for analyzing by measuring a temperature, monitor fluorescence, and provide optical images (claim 1) or characterizing a nature of the deposit based upon at least one of the monitored fluorescence, the optical images, and heat transfer resistance (claim 11) which is indefinite since the Specification appears to disclose that “analyzing deposit” requires combined analysis of three different types of data since it is disclosed that comparisons of fluorescence, optical images, and heat transfer resistance data is used to determine the type of deposit: “combined analyses based upon the three different types of input may be utilized to determine the basic nature of deposits on the surface 20 of the substrate 18, which is representative of deposits that may result in the fluid handling system 10. For example, in at least one embodiment, when both an optical signal and fluorescence monitoring results are positive, it would be indicative of biofouling, or biofouling and scaling. In at least one embodiment, if the optical signal is positive, but fluorescence monitoring is negative and corrosion is not observed, it would be indicative of general deposits or a scale control issue. In at least one embodiment, if the optical signal is positive and a brownish colored deposit is observed, it may be indicative of a corrosion issue where the deposit may not be affected by a chemical treatment cycle. Heat transfer data may further refine the analyses when either or both of the optical signal and fluorescence are both positive by determining the impact of fouling on the heat transfer, and by classifying the type of fouling, e.g., mineral or biofilm; the determination of the heat transfer resistance facilitates an estimation of the thickness.” (Spec., ¶89).  Claim 1 fails to define how, or if, the temperature, fluorescence, and the optical images are required, i.e. combined analysis, to “analyze” the “deposit”.  Furthermore, the Examiner is unable to find disclosure that indicates that a single type of data, i.e. fluorescence alone, optical images alone, or heat transfer resistance alone, is capable of analyzing the deposit (claim 11).  It appears that the combined analysis of fluorescence, optical images, and heat transfer resistance is required by the disclosure, which amounts to omitting essential elements/relationships/method steps, see MPEP §2172.01.  Claims 2-10 and 12-20 inherit this rejection.
Claim 1 includes the phrases “monitor fluorescence” and “provide optical images” but does not include any structure to provide a “system for analyzing” the “deposit” since the “fluorescence” and “images” alone do not inherently “analyze [the] deposit”, and a structural element capable of analyzing the data must be added to clarify how the deposit is analyzed.  The “control system” of claim 9 should incorporated into claim 1 or another structural element capable of processing data to “analyze deposit” must be added.  Claims 2-8 inherit this rejection.
Claim 1 includes the phrase “at least one temperature sensor, the temperature sensor being disposed to measure a temperature transmitted through the substrate” which is indefinite since “temperature” is scalar state of a material and it is not “transmitted through the substrate”.  The claim should be amended to “measure heat transmitted” or “measure a temperature of the substrate”.  Claims 2-10 inherit this rejection.
Claims 10 and 18 include the phrase “level of deposit” used several times and refer back to a prior claimed “a level of deposit”.  It is unclear if “level of deposit” required in claims 10 & 18 refer back to the prior claimed “level of deposit”, or if they are new different “levels of deposit”.  The claims should be amended to clarify antecedent basis, e.g. “the level of deposit”, or more detail should be added to differentiate the “levels of deposit” from each other. 
Claim 11 includes the phrase “method of determining deposit . . . characterizing a nature of a deposit” which is indefinite since it is unclear if the “a deposit” refers back to the prior claimed “deposit” determined by the method.  Claims 12-20 inherit this rejection.
Claims 19-20 include the phrase “[t]he system for analyzing deposit as claimed in claim 11” however claim 11 is directed to the “method of determining deposit” which creates antecedent basis issues and it indefinite for claiming both a system and a method.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Drasek (US Pub. 2018/0022621), Saxena et al. (US Pat. 7,741,108), and Piironen et al. (CN 108474742 A).
Regarding claim 1, Von Drasek discloses a system for analyzing deposit within a fluid handling system (Von Drasek: Abstract - analyzing deposit in an industrial water system) having a system surface (Figs. 1-2 substrate 105), the system for analyzing comprising:
a conduit (101), the conduit (101) adapted to be fluidly coupled to the fluid handling system to receive a flow of representative fluid (¶19 – industrial fluid present in the fluid flow channel) from the fluid handling system (Abstract);
a substrate (105) disposed within the conduit (101), the substrate (105) having a surface (105a) disposed to contact the flow of representative fluid (101; Abstract), the substrate (105) being representative of the system surface within the fluid handling system (¶44 – substrate is representative of a material construction of industrial water system);
a temperature modification element (103), the temperature modification element being disposed to modify a temperature (¶38) of the substrate (103);
at least one temperature sensor (106-109), the temperature sensor being disposed to measure a temperature (¶23) transmitted through the substrate (105); and
 at least one camera (111), the at least one camera being disposed to provide optical images (¶¶35-36 – images giving insight into type of deposit) of the surface of the substrate (105).

    PNG
    media_image1.png
    555
    645
    media_image1.png
    Greyscale

However, Von Drasek et al. fails to disclose to a fluorometer and a plurality of fluorometer or camera locations.
In a related field of endeavor, Saxena et al. discloses a system for analyzing deposit within a fluid handling system (Saxena et al.: Fig. 1 system 10 fluid line 12 substrate 14 light source 26 detector 30; Abstract) having a system surface, the system for analyzing comprising: a substrate (14) disposed within a fluid line (12), the substrate (14) having a surface (C.4:L.63-C.5:L.4 – substrate preferred bacteria accumulation site) disposed to contact fluid flow (12), the substrate (14) being representative 
of the system surface within the fluid handling system (C.4:L.63-C.5:L.4; C.8:L.59-C.9:L.5); at least one fluorometer (30; C.4:L.5-24 – autofluorescence from bacteria on the substrate tracking & alarm; C.5:L.42-54 – detector 30), the at least one fluorometer (30) being disposed to monitor fluorescence of the surface of the substrate (14); and an analyzer (34; C.4:L.44-C.5:L.4) configured for detecting the presence of bacteria on the substrate (14; C.4:L.44-C.5:L.4) and activating an alarm and automatic responses (C.4:L.44-C.5:L.4).

    PNG
    media_image2.png
    589
    685
    media_image2.png
    Greyscale

In view of the ability to detect the presence of live bacteria in a biofilm using fluorescence detection as is disclosed in Saxena et al. at Column 2 & Figure 1 and in view of the ability to measure the water system scale potential utilizing an optical camera and surface temperature measurements as disclosed in Von Drasek at Paragraphs 61 & 67, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saxena et al. with the teachings of Von Drasek to measure mineral scale and live bacteria biofilms utilizing optical and fluorescence imaging.  However, Von Drasek et al. and Saxena et al. fail to disclose detection of fluorescence and optical images from a plurality of locations.
In a related field of endeavor, Piironen et al. discloses a system for analyzing deposit within a fluid handling system (Piironen et al.: Fig. 8 camera 82; Abstract – monitoring deposit) including an imager (82) configured to monitor fluorescence (Pg. 5 –obtain fluorescence; Pg. 10 – bio contaminant) and provide optical images (Pg. 6 – visual detection; Pg. 10 – black target) of the surface of the substrate at a plurality of imaging locations (Fig. 8; Pg. 9 – stepping motor moving camera).

    PNG
    media_image3.png
    563
    604
    media_image3.png
    Greyscale

In view of the ability to obtain visible detection for organic pollution, fluorescence detection for biological contamination, and collection from a plurality of imaging positions as is disclosed in Piironen et al. at Figure 8 & Pages 9-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Piironen et al. with the teachings of Von Drasek and Saxena et al. to obtain optical and fluorescence detection from a plurality of locations on the substrate for obtaining the extent of organic pollution and biological contamination.

Regarding claim 2, Saxena et al. further discloses wherein at least one of a plurality of cameras are provided at the plurality of camera locations (Saxena et al.: Fig. 3 plurality of emission fibers 38; C.5:L.16-22; C.5:L.55-58  light from substrate 14 is transmitted to detector 30 via emission optical fibers 38 shown in FIG. 3), and a plurality of fluorometers are provided at the plurality of fluorometer locations.
Regarding claim 3, Saxena et al. further discloses wherein a plurality of cameras is provided at the plurality of camera locations (Saxena et al.: Fig. 3 plurality of emission fibers 38; C.5:L.16-22; C.5:L.55-58) and Piironen et al. further discloses an imager (Piironen et al.: Fig. 8 imager 82) configured to monitor fluorescence (Pg. 5 –obtain fluorescence; Pg. 10 – bio contaminant) and provide optical images (Pg. 6 – visual detection; Pg. 10 – black target) of the surface of the substrate at a plurality of imaging locations (Fig. 8; Pg. 9 – stepping motor moving camera).  
In view of the ability to obtain imaging from a plurality of locations utilizing a plurality of fluorometers at a plurality of fluorometer locations which would remove the need to provide a stepping motor to move the fluorometers as is disclosed in Piironen et al. at Page 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saxena et al. which discloses using multiple emission collection means at different locations with the teachings of Piironen et al. to collect fluorescence at multiple locations to utilize multiple fluorometers at the plurality of locations to avoid the need for a stepping motor to collect fluorescence from a plurality of locations.

Regarding claim 4, Piironen et al. further discloses wherein the at least one camera (Piironen et al.: Fig. 8 imager 82) is movably mounted to provide optical images of the surface of the substrate at the plurality of camera locations (82; Pg. 6 – visual detection; Pg. 10 – black target) and the at least one fluorometer (82; Pg. 5 –obtain fluorescence; Pg. 10 – bio contaminant) is movably mounted to monitor fluorescence of the surface of the substrate at the plurality of fluorometer locations (Fig. 8; Pg. 9 – stepping motor moving camera).
Regarding claim 5, Piironen et al. further discloses the system further including a motor (Piironen et al.: Fig. 8; Pg. 9 - motor) adapted to move the at least one of the camera to the plurality of camera locations (82; Pg. 6 – visual detection; Pg. 10 – black target) and the at least one fluorometer to the plurality of fluorometer locations (82; Pg. 5 –obtain fluorescence; Pg. 10 – bio contaminant).
Regarding claim 6, Von Drasek further discloses the system  including a plurality of temperature sensors (Von Drasek: Figs. 1-2 temperature sensors 106-019), the plurality of temperature sensors including at least one of a substrate temperature sensor (106; ¶38), an ambient temperature sensor, a representative fluid inflow temperature sensor, and a representative fluid outflow temperature sensor.
Regarding claim 7, Von Drasek and Saxena et al. further disclose the system further including a supply of a chemical treatment fluidly coupled to selectively supply a flow of the chemical treatment to the substrate (Von Drasek: ¶¶45-46 – application of biocides; Saxena et al.: Fig. 1 substrate 14; C.8:L.59-C.9:L.5 greater density or thickness of biofilm will return a higher intensity signal that can be measured against preset limits to provide an alarm that will cause the system operator to commence a remediation procedure, or the alarm can be integrated to automatically commence a remediation procedure).
Regarding claim 8, Von Drasek and Saxena et al. further disclose wherein the conduit includes an inside surface (Von Drasek: Figs. 1-2 conduit 105; Saxena et al.: Fig. 1 fluid line 12), the inside surface including the substrate (Von Drasek: 105; Saxena et al.: 14) and wherein at least a portion of the conduit is transparent (Von Drasek: 102; ¶33 transparent window; Saxena et al.: C.3:L.3-16 transparent wall).
Regarding claim 9, Von Drasek, Saxena et al., and Piironen et al. further disclose the system further including a control system including at least one controller (Von Drasek: ¶57 controller), the controller being configured to receive data from the at least one temperature sensor (Von Drasek: Figs. 1-2 temperature sensors 106-109), the at least one fluorometer (Saxena et al.: Fig. 1 fluorometer 30; C.4:L.5-24; C.5:L.42-54; Piironen et al.: Pg. 5 –obtain fluorescence; Pg. 10 – bio contaminant) and the at least one camera (Von Drasek: Figs. 1-2 camera 111; Piironen et al.: Pg. 6 – visual detection; Pg. 10 – black target), determine a level of heat transfer resistance (Von Drasek: ¶70 measured heat transfer resistance (HTR)) through the substrate (Von Drasek: Figs. 1-2 substrate 105) based upon temperature data (Von Drasek: ¶23 temperature data) received from the at least one temperature sensor (106-109), and determine at least one of a nature of the deposit (Von Drasek: ¶¶41-43 – differentiation of nature of deposit) and a level of the deposit (Von Drasek: ¶¶36-38 thickness; ¶¶41-43) based upon at least one of fluorescence data from the at least one fluorometer (Saxena et al.: Fig. 1 fluorometer 30; C.4:L.5-24; C.5:L.42-54; Piironen et al.: Pg. 5 –obtain fluorescence; Pg. 10 – bio contaminant), optical data images received from the at least one camera (Von Drasek: Figs. 1-2 camera 111; Piironen et al.: Pg. 6 – visual detection; Pg. 10 – black target), and heat transfer resistance (Von Drasek: ¶70).
Regarding claim 10, Von Drasek and Saxena et al. further disclose wherein the controller (Von Drasek: ¶57 controller) is further configured to perform at least one of the following: send out an alarm when at least one of a threshold type and level of deposit, and a preset type and level of deposit is identified on the surface of the substrate (Saxena et al.: Fig. 1 substrate 14; C.8:L.59-C.9:L.5 greater density or thickness of biofilm will return a higher intensity signal that can be measured against preset limits to provide an alarm that will cause the system operator to commence a remediation procedure, or the alarm can be integrated to automatically commence a remediation procedure), initiate a chemical treatment when at least one of the threshold type and level of deposit, and the preset type and level of deposit is identified on the surface of the substrate (Von Drasek: ¶40 in-situ cleaning (chemical); ¶¶45-46 – application of biocides; ¶48), and adjust at least one of a biocide program for preventative treatment, biofilm inhibition treatment program, and a deposit and scale control program (Von Drasek: ¶40 in-situ cleaning (chemical); ¶¶45-46 – application of biocides; ¶48) based upon data received from at least one of the at least one temperature sensor (Von Drasek: Figs. 1-2 temperature sensors 106-109), the at least one fluorometer (Saxena et al.: Fig. 1 fluorometer 30; C.8:L.59-C.9:L.5), and the at least one camera (Von Drasek: Figs. 1-2 camera 111), and the type of and level of deposit identified (Von Drasek: ¶¶41-43).

Claim(s) 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Drasek (US Pub. 2018/0022621) and Saxena et al. (US Pat. 7,741,108).
Regarding claim 11, Von Drasek discloses a method of determining deposit within a fluid handling system (Von Drasek: Abstract), the method comprising:
providing a flow (Figs. 1-2 conduit 101) of the representative fluid (¶19) from the fluid handling system (Abstract) to a surface of a substrate (105) representative of a system surface (105a; ¶44) within the fluid handling system (Abstract); 

    PNG
    media_image1.png
    555
    645
    media_image1.png
    Greyscale


providing temperature altering conditions (103; ¶38) to an opposed surface of the substrate (103);
measuring heat transfer resistance (106-109; ¶70 measured heat transfer resistance (HTR)) through the substrate (105) to the representative fluid (¶19); 
 acquiring optical images (111; ¶¶35-36 – images giving insight into type of deposit) of the surface of the substrate (105); and 
at least one of characterizing a nature of a deposit (¶¶41-43) on the surface (105a) of the substrate (105) and a level of deposit (¶¶36-38 thickness; ¶¶41-43) on the surface (105a) of the substrate (105) based upon at least one of the optical images (¶¶35-36) and the heat transfer resistance (¶70).
However, Von Drasek et al. fails to disclose to a fluorometer.
In a related field of endeavor, Saxena et al. discloses a method for analyzing deposit within a fluid handling system (Saxena et al.: Fig. 1 system 10 fluid line 12 substrate 14 light source 26 detector 30; Abstract), the method comprising: providing a flow of fluid (12) from a fluid handling system (Abstract) to a surface (C.4:L.63-C.5:L.4) of a substrate (14) disposed within a fluid line (12); 

    PNG
    media_image2.png
    589
    685
    media_image2.png
    Greyscale

monitoring fluorescence (30; C.4:L.5-24 – autofluorescence from bacteria on the substrate tracking & alarm; C.5:L.42-54 – detector 30) of the surface of the substrate (14); and characterizing a nature of a deposit (14; C.4:L.44-C.5:L.4) using an analyzer (34; C.4:L.44-C.5:L.4) and activating an alarm and automatic responses (C.4:L.44-C.5:L.4).
In view of the ability to detect the presence of live bacteria in a biofilm using fluorescence detection as is disclosed in Saxena et al. at Column 2 & Figure 1 and in view of the ability to measure the water system scale potential utilizing an optical camera and surface temperature measurements as disclosed in Von Drasek at Paragraphs 61 & 67, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saxena et al. with the teachings of Von Drasek to measure mineral scale and live bacteria biofilms utilizing optical and fluorescence imaging.  

Regarding claim 12, Von Drasek and Saxena et al. further disclose wherein providing the flow of the representative fluid from the fluid handling system to the surface of the substrate representative of the system surface within the fluid handling system includes providing a substrate (Von Drasek: Figs. 1-2 substrate 105; Saxena et al.: Fig. 1 substrate 14) that includes a similar material and surface roughness as the system surface within the fluid handling system (Von Drasek: ¶19; Saxena et al.: C.4:L.63-C.5:L.4; C.8:L.59-C.9:L.5)
Regarding claim 13, Von Drasek further discloses wherein providing the flow of the representative fluid from the fluid handling system includes fluidly coupling a conduit including the substrate to the fluid handling system, and providing the flow of representative fluid to the conduit (Von Drasek: Figs. 1-2 conduit 101; ¶19 – industrial fluid present in the fluid flow channel).
Regarding claim 14, Von Drasek further discloses  including at least one of providing the flow or representative fluid includes providing a flow of representative fluid that simulates a shear stress experienced by fluid within the fluid handling system, and providing temperature altering conditions (Von Drasek: Figs. 1-2 heating element 103; ¶38) to the opposed surface includes providing temperature altering conditions that simulate temperature conditions representative of temperatures experienced by the system surface (Figs. 1-2 heating element 103 substrate 105) within the fluid handling system (Figs. 1-2; Abstract).
Regarding claim 15, Von Drasek further discloses t herein measuring heat transfer resistance (Von Drasek: Figs. 1-2 temperature sensors 106-019; ¶70) through the substrate (105) includes measuring at least one of a representative fluid outflow temperature, an ambient temperature, a temperature of representative fluid flowing to the substrate, a temperature of the surface of the substrate, (106; ¶38), and a temperature of the temperature modification element.
Regarding claim 18, Von Drasek and Saxena et al. further disclose the method including at least one of: sending out an alarm when at least one of a threshold type and level of deposit (Von Drasek: ¶25 automated in-situ cleaning; ¶¶39-40 in-situ cleaning triggered by images of deposit; Saxena et al.: Fig. 1 substrate 14; C.8:L.59-C.9:L.5 greater density or thickness of biofilm will return a higher intensity signal that can be measured against preset limits to provide an alarm that will cause the system operator to commence a remediation procedure, or the alarm can be integrated to automatically commence a remediation procedure), and a preset type and level of deposit is identified on the surface of the substrate, initiating a chemical treatment when at least one of the threshold type and level of deposit, and the preset type and level of deposit is identified on the surface of the substrate (Von Drasek: ¶25; ¶¶39-40; Saxena et al.: Fig. 1 substrate 14; C.8:L.59-C.9:L.5), adjusting at least one of a biocide program for preventative treatment, biofilm inhibition treatment program, and a deposit and scale control program based upon data received (Von Drasek: ¶46 biocide) from at least one of the at least one temperature sensor (Von Drasek: Figs. 1-2 sensors 106-109), the at least one fluorometer (Saxena et al.: Fig. 1 fluorometer 30; C.4:L.5-24), and the at least one camera (Von Drasek: Figs. 1-2 camera 111; ¶¶35-36), and the type of and level of deposit identified (Von Drasek: ¶¶36-38; ¶¶41-43), and performing a mechanical cleaning of the surface of the substrate (Von Drasek: ¶40 in-situ cleaning) when at least one of a predetermined type of deposit and a predetermined level of deposit is determined (Von Drasek: ¶¶36-38; ¶¶41-43).
Regarding claim 19, Von Drasek further discloses the method further including at least one of
chemically treating and cleaning the surface (Von Drasek: ¶¶39-40 When coupled with in-situ cleaning (e.g., electrochemical, chemical, air, ultrasonic, mechanical, etc.) to remove deposit formed on the surface, the digital image, or series thereof, can provide feedback on the state of deposit removal, e.g., whether the deposit is completely removed or is still present, which can be used to trigger stoppage of the in-situ cleaning process. If the image data indicates deposit is still present on the substrate, the cleaning operation can continue until a desired level of cleanliness is reached) of the substrate (105) to create a cleaned surface, acquiring optical images of the cleaned surface of the substrate, and comparing the optical images of the cleaned surface of the substrate with a previously acquired digital image (¶¶39-40) of the substrate (105), and identifying if corrosion changes have occurred to the cleaned surface of the substrate (¶¶39-40)
Regarding claim 20, Von Drasek further discloses the method further including performing an image analysis to characterize corrosion as general or local, and adjusting a corrosion inhibitor treatment program based on corrosion level and type (Von Drasek: ¶¶39-40; ¶¶45-48 corrosion inhibitor; ¶55 corrosion monitoring).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Drasek (US Pub. 2018/0022621) and Saxena et al. (US Pat. 7,741,108) as applied to claim 11 above, and further in view of Piironen et al. (CN 108474742 A).
Regarding claim 16, Von Drasek et al. and Saxena et al. disclose the method of claim 11, but they fail to disclose detection of fluorescence and optical images a moving camera or fluorometer.
In a related field of endeavor, Piironen et al. discloses a method for analyzing deposit within a fluid handling system (Piironen et al.: Fig. 8 camera 82; Abstract – monitoring deposit) including monitoring fluorescence (82; Pg. 5) of a surface of a system (Pg. 5 –obtain fluorescence; Pg. 10 – bio contaminant) moving a fluorometer to a plurality of fluorometer locations along the substrate and measuring the fluorescence (Pg. 5 –obtain fluorescence; Pg. 10 – bio contaminant) of the surface of the substrate at the plurality of fluorometer locations (Fig. 8; Pg. 9) and acquiring optical images (Pg. 6 – visual detection; Pg. 10 – black target) includes moving a camera (82) to a plurality of camera locations along the substrate and providing optical images (Pg. 6 – visual detection; Pg. 10 – black target) of the surface of the substrate at a plurality of camera locations. (Fig. 8; Pg. 9 – stepping motor moving camera).

    PNG
    media_image3.png
    563
    604
    media_image3.png
    Greyscale

In view of the ability to obtain visible detection for organic pollution, fluorescence detection for biological contamination, and collection from a plurality of imaging positions as is disclosed in Piironen et al. at Figure 8 & Pages 9-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Piironen et al. with the teachings of Von Drasek and Saxena et al. to obtain optical and fluorescence detection from a plurality of locations on the substrate for obtaining the extent of organic pollution and biological contamination.

Regarding claim 17, Saxena et al. further discloses measuring the fluorescence includes acquiring measuring fluorescence with a plurality of fluorometers disposed at a plurality of fluorometer locations (Saxena et al.: Fig. 3 plurality of emission fibers 38; C.5:L.16-22; C.5:L.55-58) and Piironen et al. further discloses an imager (Piironen et al.: Fig. 8 imager 82) measuring the fluorescence includes acquiring measuring fluorescence with a plurality of fluorometers disposed at a plurality of fluorometer locations (Pg. 5 –obtain fluorescence; Pg. 10 – bio contaminant) and provide optical images (Pg. 6 – visual detection; Pg. 10 – black target) of the surface of the substrate at a plurality of imaging locations (Fig. 8; Pg. 9 – stepping motor moving camera).  
In view of the ability to obtain imaging from a plurality of locations utilizing a plurality of fluorometers at a plurality of fluorometer locations which would remove the need to provide a stepping motor to move the fluorometers as is disclosed in Piironen et al. at Page 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saxena et al. which discloses using multiple emission collection means at different locations with the teachings of Piironen et al. to collect fluorescence at multiple locations to utilize multiple fluorometers at the plurality of locations to avoid the need for a stepping motor to collect fluorescence from a plurality of locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cader et al. (US Pat. 10,444,147) – which discloses an optical biofilm probe (Cader et al.: Fig. 1; Abstract) including a bypass conduit (104,105), a substrate (120), biofilm (122), and optical detection (130,134).

    PNG
    media_image4.png
    674
    598
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884